Citation Nr: 1135228	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  95-12 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the claim.

The Veteran provided testimony at hearings conducted before personnel at the RO in April 1996 and September 2004.  Transcripts from both hearings have been associated with the Veteran's VA claims folder.

This case was previously before the Board in April 2007 and October 2009, at which time it was remanded for further development.  The Board determined in October 2009 that the development directed by the April 2007 remand had been accomplished.  However, the Board also determined that a new remand was required because the case warranted referral to the Director of the Compensation and Pension for consideration of an extraschedular rating.  A determination was subsequently made by the Director of Compensation and Pension regarding extraschedular consideration in April 2011.  Therefore, the October 2009 remand directives have been satisfied, and a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been accomplished.

2.  The Veteran is service-connected for diplopia, evaluated as 50 percent disabling; and injury to extensors of the right wrist, fingers, thumb (Muscle Group VIII) (hereinafter, "right upper extremity disorder").., evaluated as 20 percent disabling.  His overall combined rating is 60 percent.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for assignment of a TDIU due to service- connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, because the VCAA was enacted after the initial adjudication of the Veteran's claim by the RO, it was impossible to provide notice of the VCAA before the initial adjudication in that claim.  Indeed, VA's General Counsel has held that the failure to do so under such circumstances does not constitute error.  See VAOGCPREC 7- 2004.  Under such circumstances, the United States Court of Appeals for the Federal Circuit has indicated that this defect can be remedied by a fully compliant VCAA notice issued prior to a readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was sent VCAA-compliant notification via letters dated in October 2001, March 2006, and April 2007, followed by readjudication of the appellate claims by Supplemental Statements of the Case.  Taken together, these letters informed the Veteran of what was necessary to substantiate his TDIU claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his TDIU claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this appeal.  Further, the Veteran has had the opportunity to present evidence and argument in support of his TDIU claim, to include at the April 1996 and September 2004 RO hearings.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there is any outstanding evidence detailing the impact his service-connected disabilities have upon his employability that is not reflected by the evidence already of record.

With respect to the aforementioned hearings, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  However, the Bryant holding continues to apply to RO hearings, which are the type that were conducted in this case.

The Board notes that the RO officials who conducted the aforementioned hearings did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's TDIU claim.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his TDIU claim.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the TDIU claim; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  The Board also notes that both of the RO officials asked questions to clarify the Veteran's contentions, and to determine if there was any relevant evidence not of record.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either of the RO hearings.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations regarding his TDIU claim in February 2003, April 2003, January 2005, February 2005 and November 2008.  As detailed below, these examinations included findings and opinions relevant to the issue of whether the Veteran's service-connected disabilities  prevent him from obtaining and/or maintaining substantially gainful employment.  No inaccuracies or prejudice is demonstrated with respect to the examinations, and the opinions expressed therein regarding the Veteran's employability are supported by stated rationale consistent with the other evidence of record.  Accordingly, the Board finds that this evidence is adequate for resolution of the Veteran's appeal.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for diplopia, evaluated as 50 percent disabling; and right upper extremity disorder, evaluated as 20 percent disabling.  His overall combined rating is 60 percent.  See 38 C.F.R. § 4.25.  Therefore, he does not satisfy the schedular requirements for consideration of a TDIU as he does not have a single disability evaluated as 60 percent or more disabling, nor two or more disabilities which result in a combined rating of at least 70 percent.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Accordingly, as detailed in the Introduction, the Board determined in October 2009 that the Veteran's claim for TDIU should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  In April 2011, the Director of Compensation and Pension Service concluded that the record did not warrant assignment of a TDIU on an extraschedular basis.  Further, the Board concurs with this determination as the preponderance of the competent medical and other evidence of record is against a finding that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.

For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  See Van Hoose, supra.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

The Board acknowledges that the Veteran's employment has been in the fields of carpentry and construction, and that he last worked as a superintendent for a construction company in January 1993.  He initially contended that he was unable to work due to his vision problems.  More recently, he has emphasized the impact of his service-connected right upper extremity disorder, particularly in light of the fact that his occupational experience has been in the construction field.

The Board also acknowledges that statements dated in January 1995 from a State employment and training counselor noted that the Veteran had had a very difficult time in finding employment due to his disabilities, and emphasized in one statement his failing eyesight and strength in his elbow.

The Board notes, however, that a February 1995 response from the Veteran's former employer stated that the reason for the termination of the Veteran's employment was "lack of work."  In other words, the former employer did not indicate the Veteran was terminated due to disability.  

The Board further notes that a February 2003 VA medical examination concluded that the Veteran's unemployability was chiefly related to his low vision/question of legal blindness.  However, the optometry report concluded that the Veteran was not legally blind as of that time; and that the Veteran's decrease visual acuity was related to his cataracts which were not service connected and not permanent, but were age-related.  Therefore, the examiner concluded that the examinations performed during this round of examination did not lead to the conclusion that the Veteran was permanently unemployable; and that it also failed to demonstrate that his service-connected disabilities (diplopia and his orthopedic disability) would prevent him from gainful employment if desired.  A similar opinion was expressed in a February 2005 VA eye examination.

The subsequent April 2003 VA medical examiner acknowledged that the Veteran would probably not be able to perform any work as a carpenter, but that there were certainly many other abilities that he would be able to perform if he decided to do so.  Additionally, the examiner did not feel the Veteran was unemployable for sedentary employment.  

The Board acknowledges that a January 2005 VA orthopedic examination stated, in part, that from a functional standpoint there were several notations in the record that the Veteran lived alone, drove his own car, did not use an external aid such as a crutch or a can, and did light housework at home.  However, because of the markedly limited range of motion of his right hand and right elbow, and being unable to lift more than a pound, and limited range of motion of the right shoulder, it was the examiner's opinion that from a reasonable degree of medical certainty the Veteran was unemployable on the open market.  Nevertheless, the Board notes that this opinion was based, in part, on the Veteran's age, which is not a factor for consideration in determining entitlement to a TDIU.  Further, the examiner identified the Veteran as right-handed, while other evidence of record reflects that he is left handed; i.e., his left upper extremity is his dominant/major extremity.  Moreover, in a June 2006 addendum, the same VA examiner noted, in part, that the recent VA eye examination of February 2005 noted that the Veteran had trouble seeing in one eye, that he was able to drive but avoided major highways; that he had well-corrected vision in his normal eye.  Based on the foregoing, the examiner believed the eye problem should have no effect on the Veteran's ability to do sedentary employment.  The examiner also stated that the normal left, dominant arm, supplemented by the right injured arm, made the Veteran able to do sedentary employment.

Similarly, the November 2008 VA examiner concluded that the Veteran was unable to do physical employment with the right arm but can perform sedentary employment.  

In short, all of the clinicians who have evaluated the Veteran for the purpose of this case have ultimately determined that while he may not be able to continue the occupation of carpenter, he is still capable of sedentary employment.  This finding is further supported by the anecdotal evidence that reflects he is still able to complete activities of daily living, to include driving, with his service-connected disabilities.  In pertinent part, the Board notes that an April 2003 VA field examination report noted how the Veteran successfully used both hands/arms in driving his car.

The Board does not dispute the fact that the Veteran experiences occupational impairment as a result of his service-connected disabilities.  For example, the Board acknowledged in the October 2009 remand that a March 2009 addendum to the November 2008 examination report included the finding that the Veteran is unable to close his right hand and a June 2009 electronic mail communication with the examiner included the conclusion that the Veteran's right hand disability was severe.  However, such impairment appears consistent with the symptomatology associated with his current schedular evaluations for these disabilities.  For example, the current 20 percent evaluation for the service-connected right upper extremity disorder is the highest schedular evaluation available for muscle damage to the non-dominant arm, and is intended to reflect severe impairment.  

The Board also notes that loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Moreover, the Board reiterates that the Court has found that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  See Van Hoose, supra.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  In this case, while the Veteran may not be able to perform the work of a carpenter, and would have difficulty in finding employment, the record reflects that he is still capable of sedentary employment even with the impairment caused by his service-connected disabilities.

Given the lack of objective evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that the criteria for TDIU on an extraschedular basis are not met, especially as clinicians have consistently determined the Veteran is capable of sedentary employment.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to a TDIU due to service-connected disabilities is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


